Title: From Benjamin Franklin to Jonathan Williams, Jr., 27 September 1780
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Jonathan,
Passy, Sept. 27. 1780.
I have mislaid your Account of the Drafts you had made on M. De Chaumont, and want it much. Send me by the Return of the Post, either a Copy or an Abstract of it, expressing the Gross Sum & times of Payment. As soon as the Acct. is compleated I should be glad to have it.
I received yours of Augt. 26 & Sept. 14.— I approve of your Proposition about the Sailors, and will endeavour to do what you propose. I have spoken to the farmers Generals, and am promised a Passport in 2 or 3. Days for the Saltpetre, to transport it from St. Malo’s to L’Orient, by Land or Sea.— Mr. Ross has Shipt his Goods at l’Orient, at least 123 Bales.
Capt. Samson is returned to Nantes, Messrs. Adams, Dana, & Austin to whom he was recommended being all in Holland. He brought a little Box for me, to Nantes, but forgot it when he came up to Paris. Be so good as to take care of it, and send it to me when you have a convenient Opportunity.
His Portuguese Prize having nothing on Board that appears to be English Property, besides the Salt, must be after delivering up the Vessel & paying all Damages; an affair of no Profit. It will rather prove an Irish Prize in the sense of him who said he had got a Loss.
If Mr. Jay Accepts the Bills you mention; there is no doubt but, he will pay them. Love to your Family, and believe me ever. Your Affectionate Uncle.
M. Williams.
